     Case 4:16-cv-01414 Document 572 Filed on 03/05/19 in TXSD Page 1 of 5




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                           March 5, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the February 23,
2019 through March 3, 2019 weekly report. Of 441 misdemeanor arrestees, there were a total of
35 who were not present for their initial bail hearing, before a Hearing Officer, within 48 hours
of arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              11
                          Mental-illness or Intellectual-disability       0

                          Other reason not present                        5

                          Hearing more than 48 hours after arrest        19




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                          Case 4:16-cv-01414 Document 572 Filed on 03/05/19 in TXSD Page 2 of 5



CONFIDENTIAL - Weekly Report: Hearing over 48 hours or not present from Feb 23, 2019 to Mar 3, 2019.

                                                                 PC Docket                    Not Present                   Arresting
 Defendant Name      CaseNbr          CourtID    Arrest Date                        Present                  DefendantSPN
                                                                 Setting Date                 Reason                        Agency
                                                                                                                            HOUSTON
                                                     2/21/2019
                     222785701010            8                     2/23/2019 2:00   Yes                           2966476   POLICE
                                                          2:30
                                                                                                                            DEPARTMENT
                                                     2/22/2019                                Medical-                      CONSTABLE
                     224824201010           16                     2/23/2019 4:00   No                            2982348
                                                         13:22                                condition                     PCT 4
                                                                                                                            SHERIFFS
                                                     2/22/2019                                Medical-                      DEPARTMENT
                     220354501010           14                     2/23/2019 4:00   No                            2105427
                                                         18:30                                condition                     HARRIS
                                                                                                                            COUNTY
                                                                                                                            HOUSTON
                     224812001010                    2/21/2019
                                            13                    2/23/2019 16:00   Yes                           2986212   POLICE
                     224812101010                        16:20
                                                                                                                            DEPARTMENT
                                                                                                                            SHERIFFS
                                                     2/21/2019                                                              DEPARTMENT
                     210119501010            4                     2/24/2019 2:00   Yes                           2429919
                                                         19:15                                                              HARRIS
                                                                                                                            COUNTY
                                                     2/21/2019                                                              CONSTABLE
                     221801501010            9                     2/24/2019 4:00   Yes                           1931369
                                                         21:50                                                              PCT 4
                                                                                              defendant                     SHERIFFS
                                                     2/22/2019                                became                        DEPARTMENT
                     224619701010            7                     2/24/2019 4:00   No                            2033502
                                                         22:40                                disruptive                    HARRIS
                                                                                              during court                  COUNTY
                                                      2/6/2019                                                              CONSTABLE
                     219771101010           13                    2/24/2019 13:00   Yes                           2599579
                                                         12:30                                                              PCT 5
                                                                                                                            SHERIFFS
                                                     2/23/2019                                Medical-                      DEPARTMENT
                     224847501010            2                    2/24/2019 13:00   No                            2380232
                                                         23:00                                condition                     HARRIS
                                                                                                                            COUNTY
                     224861901010                    2/22/2019                                Per HCSO, D                   CONSTABLE
                                             1                    2/24/2019 23:00   No                            2182267
                     224862001010                        19:20                                combative                     PCT 6
                                                                                                                            HOUSTON
                                                     2/18/2019
                     213925601010            2                    2/25/2019 23:00   Yes                           2790826   POLICE
                                                          9:00
                                                                                                                            DEPARTMENT




                                                                 CONFIDENTIAL
   Case 4:16-cv-01414 Document 572 Filed on 03/05/19 in TXSD Page 3 of 5



                                                                                    HOUSTON
                      1/20/2001
224873201010    8                  2/26/2019 10:00   Yes                  2979933   POLICE
                          10:15
                                                                                    DEPARTMENT
                                                                                    PASADENA
                      9/27/1982
224873601010    1                  2/26/2019 16:00   Yes                  2986728   POLICE
                           2:50
                                                                                    DEPARTMENT
                                                                                    SHERIFFS
                      2/24/2019                                                     DEPARTMENT
224203001010    4                  2/26/2019 23:00   Yes                  1956744
                           0:33                                                     HARRIS
                                                                                    COUNTY
                                                                                    HOUSTON
                      2/20/2019
224882801010   13                   2/27/2019 7:00   Yes                  1609294   POLICE
                           3:16
                                                                                    DEPARTMENT
                                                                                    HOUSTON
224494701010          2/25/2019                            Medical-
                3                  2/27/2019 10:00   No                   1707824   POLICE
224875301010               8:46                            condition
                                                                                    DEPARTMENT
                                                                                    HOUSTON
                      2/26/2019                            Medical-
223883301010   11                  2/27/2019 23:00   No                   1268021   POLICE
                          18:40                            condition
                                                                                    DEPARTMENT
                      2/25/2019                                                     CONSTABLE
224880301010    4                  2/27/2019 23:00   Yes                  2708314
                          19:30                                                     PCT 4
                                                                                    PASADENA
                      2/27/2019                            Medical-
224895401010    2                  2/27/2019 23:00   No                   2081490   POLICE
                           1:24                            condition
                                                                                    DEPARTMENT
                                                           per HCSO                 HOUSTON
                      2/27/2019
224900001010    7                  2/28/2019 13:00   No    defendant is   1864450   POLICE
                          10:33
                                                           disruptive               DEPARTMENT
                                                                                    HOUSTON
                      2/26/2019
224694401010    7                  2/28/2019 18:00   Yes                  2981040   COMMUNITY
                          10:20
                                                                                    COLLEGE P.D.
                                                                                    DEPARTMENT
216024501010          2/28/2019                            Medical-
                4                    3/1/2019 4:00   No                   2730342   OF PUBLIC
223163101010               9:30                            condition
                                                                                    SAFETY




                                  CONFIDENTIAL
   Case 4:16-cv-01414 Document 572 Filed on 03/05/19 in TXSD Page 4 of 5



                                                                                   SHERIFFS
                       2/28/2019                            Medical-               DEPARTMENT
224151801010    5                     3/1/2019 4:00   No                 2980384
                           19:00                            condition              HARRIS
                                                                                   COUNTY
                                                                                   HOUSTON
                       2/22/2019
224911201010    2                     3/1/2019 7:00   Yes                2084862   POLICE
                            5:01
                                                                                   DEPARTMENT
                       2/28/2019                            Medical-               CONSTABLE
224917701010   12                     3/1/2019 7:00   No                 1475311
                            0:00                            condition              PCT 6
200514301010
                                                                                   BAYTOWN
216920901010           2/20/2019
                4                     3/1/2019 7:00   Yes                2774756   POLICE
224910701010                1:29
                                                                                   DEPARTMENT
224910801010
                       1/28/2019                                                   HARRIS
223992601010    8                    3/1/2019 13:00   Yes                2497216
                           17:37                                                   COUNTY D. A.
218114001010           2/26/2019                                                   CONSTABLE
                2                    3/1/2019 13:00   Yes                2928974
218114101010               20:00                                                   PCT 5
                                                                                   HOUSTON
223342801010    4   3/1/2019 0:15    3/1/2019 16:00   No    Disruptive   2961926   POLICE
                                                                                   DEPARTMENT
                                                                                   CONSTABLE
224923501010   15   3/1/2019 4:43    3/1/2019 16:00   No    Disruptive   2938265
                                                                                   PCT 5
                                                                                   HOUSTON
                       2/28/2019
224922701010   10                     3/2/2019 2:00   Yes                1954639   POLICE
                            0:27
                                                                                   DEPARTMENT
                                                                                   CONSTABLE
224937801010   13   2/2/2019 0:40    3/2/2019 13:00   Yes                2587030
                                                                                   PCT 5
                       2/28/2019                            Medical-               CONSTABLE
224916401010   13                     3/3/2019 4:00   No                 1722835
                           17:53                            condition              PCT 5
                                                                                   PASADENA
                       2/28/2019                            Medical-
224914801010   13                     3/3/2019 4:00   No                 2987176   POLICE
                           14:20                            condition
                                                                                   DEPARTMENT




                                    CONFIDENTIAL
   Case 4:16-cv-01414 Document 572 Filed on 03/05/19 in TXSD Page 5 of 5



                                                                              HEDWIG
                      2/28/2019                                               VILLAGE
222391101010   12                  3/3/2019 16:00   Yes              771914
                          23:13                                               POLICE
                                                                              DEPARTMENT




                                  CONFIDENTIAL
